United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, NORFOLK NAVAL
AIRSTATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-242
Issued: October 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2009 appellant filed a timely appeal from a September 23, 2009 merit
decision of the Office of Workers’ Compensation Programs that affirmed an April 15, 2009
merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of total
disability on or after January 2008 causally related to her accepted 2006 left shoulder
employment injury.
FACTUAL HISTORY
On May 14, 2006 appellant, a 60-year-old ordinary seaman, sustained a left shoulder
injury after losing her footing while descending a ladder. She grabbed a railing to prevent
herself from falling. On July 16, 2008 the Office accepted her claim for left shoulder and upper

arm sprain, unspecified disorder of the left shoulder bursae and tendons, and nonspecific sprain
and strain of the left shoulder and upper arm.
Appellant submitted a December 3, 2008 report from the employing establishment health
unit. The treating physician diagnosed neck and finger pain. On January 30, 2008 the physician
diagnosed a traumatic cyst in appellant’s right thumb as well as right shoulder impingement.
The treating physician declared appellant unfit for duty. Appellant also submitted a report
signed by a physical therapist.
On January 23, 2008 appellant filed a compensation claim for leave without pay (LWOP)
for unspecified dates in February through April 2008.1 She noted that the wage-loss
compensation sought was attributable to, among other issues, “loss of hotel lodging,” “loss …
[of] basic pay.” This form was received by the Office on February 9, 2009.
In a report dated July 18, 2008, Dr. Lydia M. Grypma, a Board-certified internist, noted
that appellant had been treated in December 2006 for left shoulder strain, but was seen again in
January 2008 for a right shoulder strain. She advised that appellant’s left shoulder “remains
well” and explained that appellant had no restrictions of the right shoulder. Dr. Grypma
presented findings on examination and diagnosed osteoarthritis of appellant’s left knee which she
opined was not caused by her employment duties. She reported that appellant’s knee strain had
resolved. Dr. Grypma released appellant to full duty without restrictions.
On February 12, 2009 the Office notified appellant that her compensation claim was one
for a recurrence of disability. It advised her that she needed to submit additional factual and
medical evidence supporting her claim and provided guidance concerning the evidence required.
Appellant did not submit any additional evidence.
In a decision dated April 15, 2009, the Office denied appellant’s claim, finding that the
evidence of record did not demonstrate that her disability for the period claimed was causally
related to her accepted left shoulder injury.
On April 19, 2009 appellant, through her attorney, requested an oral hearing.
During the hearing held on July 24, 2009, appellant and her attorney were present. She
provided testimony concerning her history of injury, employment duties and other claims.2 On
September 23, 2009 the Office affirmed the denied of the claim.

1

It appears that the form may have been completed on January 23, 2009, rather than 2008.

2

Under claim File No. xxxxxx981, the Office accepted appellant’s claim for a right thumb injury sustained on
October 25, 2007. This claim was administratively closed with no time lost from work. Under claim File No.
xxxxxx726, appellant claimed compensation for a right shoulder injury she sustained on December 28, 2007. By
decision dated July 22, 2009, the Office denied the claim. Finally, under claim File No. xxxxxx399, appellant
claimed compensation for a left knee meniscal tear she sustained on January 9, 2008. By decision dated October 6,
2008, the Office denied the claim.

2

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,3 the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.4 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.5 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.6 The
fact that a condition manifests itself during a period of employment does not raise an inference
that there is a causal relationship between the two.7
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his disability and
entitlement to compensation.8
In order to be entitled to reimbursement for medical expenses, a claimant must establish
the expenditures were incurred for treatment of the effects of an employment-related injury.9
Proof of causal relation in a case such as this must include supporting rationalized medical
evidence.10 Therefore, in order to prove that physical therapy is warranted, appellant must
submit evidence to show that the physical therapy is for a condition causally related to the
employment injury and that the physical therapy is medically warranted. Both of these criteria
must be met in order for the Office to authorize payment.11

3

5 U.S.C. §§ 8101-8193.

4

See S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Prince E. Wallace, 52 ECAB 357 (2001).

5

Sandra D. Pruitt, 57 ECAB 126 (2005); Dennis J. Balogh, 52 ECAB 232 (2001).

6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Gary J. Watling, 52 ECAB 278 (2001).

7

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Manuel Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

See 5 U.S.C. § 8103(a) (the United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances and supplies, prescribed or recommended by a qualified physician, that the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in lessening the amount of
any monthly compensation). To be entitled to reimbursement of medical expenses, however, the employee must
establish that the expenditures were incurred for treatment of the effects of an employment-related injury. Proof of
causal relation must include supportive rationalized medical evidence. Carolyn F. Allen, 47 ECAB 240 (1995).
Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)
(September 1995).
10

See Debra S. King, 44 ECAB 203 (1992); Bertha L. Arnold, 38 ECAB 282 (1986).

11

Carolyn F. Allen, supra note 9.

3

ANALYSIS
The Office accepted appellant’s claim for left shoulder and upper arm sprain, unspecified
disorder of the left shoulder bursae and tendons, and nonspecific sprain and strain of the left
shoulder and upper arm. The issue is whether her alleged total disability for work from
February 2008 through April 2008 was causally related to her accepted injury. This is a medical
issue that can only be established by probative medical opinion evidence. The Board finds that
the medical evidence of record is insufficient to establish causal relationship; therefore, appellant
has not established that she sustained a recurrence of total disability causally related to her
accepted employment injury.
The relevant medical evidence of record consists of medical reports from the employing
establishment’s health unit and Dr. Grypma’s July 18, 2008 reports. While Dr. Grypma noted
that following appellant’s 2006 employment injury she had been treated for left shoulder strain,
the examination performed in 2008 related to a right shoulder strain. She offered no opinion
regarding the cause of appellant’s 2008 right shoulder strain, but noted only that the condition
was not causing any limitation or restriction when appellant was examined on July 18, 2008.
Dr. Grypma also diagnosed neck and finger pain, a traumatic cyst in appellant’s right thumb and
nonindustrial osteoarthritis of her left knee. The Office has not accepted appellant’s claims for
these conditions. The medical evidence of record does not explain how any of these conditions
were causally related to appellant’s accepted left shoulder injury. This evidence is not sufficient
to establish disability commencing in January 2008 due to the May 14, 2006 injury.
Appellant submitted a report signed by a physical therapist. Because healthcare
providers such as physician assistants or physical therapists are not physicians as defined under
the Act, their reports do not constitute probative medical evidence.12 This evidence does not
establish a causal relationship between the established employment incident or the accepted
employment injuries and appellant’s alleged condition.
The Board notes that the medical evidence does not establish disability from work
commencing January 2008 due to the accepted conditions. A treating physician at the employing
establishment’s heath unit declared appellant unfit for duty on January 30, 2008, but the
conditions diagnosed involved appellant’s right shoulder and thumb, neither accepted as
employment related. The Office accepted appellant’s left shoulder and upper arm injury, not her
right shoulder claim.
CONCLUSION
The Board finds appellant has not established that she sustained a recurrence of total
disability commencing January 2008 causally related to her accepted injury of May 19, 2006.

12

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the September 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

